Citation Nr: 0619046	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  95-21 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral tinea pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from September 1972 to March 
1993.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO).


FINDINGS OF FACT

The veteran's bilateral tinea pedis is not manifested by 
constant exudation or itching, extensive lesions, or marked 
disfigurement; it does not affect over 20 percent of the 
entire body or 20 percent of exposed areas; and it does not 
require the use of systemic therapy.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral tinea pedis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7806 
(prior to and after August 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2003, the agency of original jurisdiction (AOJ) sent a 
letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for an 
increased rating claim.  Although notice post-dates the 
initial adjudication (which pre-dated the enactment of the 
Veterans Claims Assistance Act of 2000), the claim was 
subsequently re-adjudicated without taint from prior 
decisions.  No prejudice has been alleged, and the record 
does not indicate any prejudice occurred.  Notice as to the 
appropriate disability rating and effective date was also 
provided in May 2006.  Although this notice post-dates 
adjudication, because an increased rating has been denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there is no prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VA has also done everything reasonably possible 
to assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing VA 
examinations.  Consequently, the duties to notify and assist 
were met.

The veteran is currently rated at 10 percent for bilateral 
tinea pedis under Diagnostic Code (DC) 7806.  During the 
pendency of this appeal, effective August 30, 2002, DC 7806 
was amended.  Because this claim was filed prior to the 
amendment, both the "old" and "new" rating formulas must 
be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The new rating formulas 
may only be applied after August 30, 2002, however.  See 
Rhodan v. West, 12 Vet. App. 55 (1998), appeal dismissed, No. 
99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).  

"New" DC 7806 provides a 30 percent rating for dermatitis 
or eczema covering 20 to 40 percent of the entire body or 20 
to 40 percent of the exposed areas, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  The records 
indicate that, although the veteran has used both prescribed 
and over-the-counter medications, the records do not report 
the use of systemic therapy, and the 2005 examination record 
reports a negative history as to its use.  As for the percent 
of body affected, a 2005 VA examination noted that the 
veteran's bilateral tinea pedis affected approximately 1 
percent of the veteran's total body and 0 percent of exposed 
areas (no involvement of head, face, neck, or hands).  
Although a 2001 VA examination noted tinea on the feet, 
hands, and upper back, and cracking facial skin, no 
percentage of body affected is provided, and no other records 
discuss tinea on any area but the feet.  Based on the 
evidence indicating less than 20 to 40 percent of either the 
body or exposed areas are affected and the absence of 
systemic therapy, a rating in excess of 10 percent is denied 
under the "new" DC 7806.  

Prior to the amendment, DC 7806 provided a 30 percent rating 
for eczema with exudation or itching constant, extensive 
lesions, or marked disfigurement.  Records from 1993 
(separation examination) and 1997 (treatment record) have 
reported that the veteran's feet were "clear," with no 
tinea pedis.  The 2005 examination record reports the veteran 
presented a history of itching, lesions/blisters, cracking, 
and rash on the feet during flare-ups.  

A 2001 QTC examination reported findings of itching, pain, 
rash, and cracking of the skin, with generalized skin disease 
over the feet, toes, ankles, and toenails, with macular 
papular lesions.  The examiner also noted ulceration of the 
metatarsophalangeal joints of the toes and exfoliation of the 
skin around the ankles and over the plantar surfaces.  

The 2005 examiner noted that the veteran's toenails had 
subungual debris, and there was mild itching between toes.  
Areas of the feet were slightly flaky and dry with some mild 
exfoliation.  There were also remnants of lesions from a 
prior outbreak.  There were negative findings as to 
fissuring, cracking, active blisters or lesions, exudation, 
nervous or systemic manifestations, scarring, or 
disfigurement, however.

The evidence of record contains no medical findings of 
exudation, constant itching, extensive lesions, or 
disfigurement.  Additionally, although the records indicate 
that the veteran has symptoms such as itching, cracking, and 
lesions, these symptoms are only intermittent and are not 
sufficient to warrant a 30 percent rating.  Consequently, a 
rating in excess of 10 percent is not warranted under the 
former DC 7806.

A rating in excess of 10 percent is also not available under 
an alternative rating code.  The evidence includes negative 
findings as to nervous or systemic manifestations or 
scarring.  Additionally, the evidence, particularly the 2005 
examination report, indicates that the disability has not 
negatively affected the veteran's ability to work or perform 
the activities of daily living.  Consequently, the veteran's 
claim for a rating in excess of 10 percent for bilateral 
tinea pedis is denied.

ORDER

A rating in excess of 10 percent for bilateral tinea pedis is 
denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


